Case 0:20-cv-60416-RS Document 1-18 Entered on FLSD Docket 02/26/2020 Page 1 of 4




                  EXHIBIT 16
     Case 0:20-cv-60416-RS Document 1-18 Entered on FLSD Docket 02/26/2020 Page 2 of 4


 

                                                                       ＋

 ０


 ＞ Contents



Definition of a Security Vulnerability
7 minutes to read

What's a security vulnerability? Most people think this would be an easy question to answer, but in fact it turns out not to be. This
article discusses the definition used by the Microsoft Security Response Center (MSRC) to categorize the variety of issues we
examine every day.

It may not be obvious at first why it's worth devoting several pages to discussing the meaning of the term. After all, it’s possible to
look up both "security" and "vulnerability" in a dictionary and come to a reasonable understanding of what it means. By doing this,
you might conclude that a security vulnerability is anything that offers a potential avenue of attack against a system, including
things like malware, incorrectly configured systems, passwords written on sticky pads, and so on. It's true that issues like these do
increase the risk to a system. However, this is a somewhat broader connotation than what's generally used within the security
community and as we assess issues within MSRC.

For the context used in the software security industry and in MSRC, a vulnerability is a security exposure that results from a product
weakness that the product developer did not intend to introduce and should fix once it is discovered. This gives the term special
relevance to the MSRC, whose job it is to find such weaknesses whenever they exist in Microsoft products and correct them. This
definition discussed helps identify problems that can and should be fixed. This article will help you understand what types of issues
are generally addressed by security bulletins.


Putting the Definition in Context

It's important to understand that the definition isn't the final word on whether an issue warrants a security bulletin — instead, it's
the first word. Whenever MSRC receives a report of a potential security problem, an investigation is begun. If the problem can be
reproduced, the following two questions are asked to determine whether a bulletin is needed.

     Does the problem meet the definition of a security vulnerability?
     Does it violate the product's security policy, meaning does it break the "security boundary" of the product?

Think of the security vulnerability definition as an initial filter that's applied to all issues. If a particular security issue doesn't meet
the definition of a security vulnerability, it's unlikely that it would warrant a security bulletin. This doesn't mean there won't take
any action though. For example, if an investigation shows that there's a bug but not a security vulnerability, MSRC works with the
product team to fix it, but the fix would be delivered as part of a service pack or future version of the product rather than through
a security update and a bulletin.

If the problem meets the definition of a vulnerability, the next question is whether it violates the product's security boundaries.
Every product has a set of assumptions about how it will be used, and a set of promises it makes about the security provided when
it's used properly. For instance, User Access Control (UAC) is a technology introduced with Windows Vista that provides a method
of separating standard user privileges and tasks from those that require Administrator access. If a Standard User is using the
system and attempts to perform an action for which the user has no authorization, a prompt from Windows appears and asks the
Administrator account’s password. If an Administrator is using the system and attempts to do the same task, there is only a
warning prompt. That prompt is known as a “Consent Prompt” because the administrator is only asked to agree to the action
before proceeding. A weakness that would allow to bypass the “Consent Prompt” is not considered a security vulnerability, since
that is not considered a security boundary.
     Case 0:20-cv-60416-RS Document 1-18 Entered on FLSD Docket 02/26/2020 Page 3 of 4
A Little Fine Print

A final point before discussing the definition ofvulnerability: it isn't intended as a legal document. The main goal in developing it
was to make it simple and understandable, even if doing so meant that there are few gray areas. As a result, here are some
disclaimers.

      The definition is not a warranty; it's a tool that helps assess whether MSRC should address an issue through a security update.
      In the end, the decision about which issues warrant bulletins is a judgment call, based on giving our customers the best
      protection we can. Sometimes bulletins are developed for issues that are, strictly speaking, outside the definition. Likewise, it's
      conceivable that a particular issue might meet the strict definition but only occur under such rare conditions that customers
      might be better served if we focused our resources on other, broader, and more impactful problems.

      The definition isn't a Microsoft corporate standard. It's an informal definition that MSRC uses to prioritize work. It isn't a logo
      requirement or part of any other corporate standard.


Definition

Now, here’s the definition of a security vulnerability.

A security vulnerability is a weakness in a product that could allow an attacker to compromise the integrity, availability, or
confidentiality of that product.

Now let's dissect exactly what the definition means. In the discussion that follows, the critical phrases and words are listed from the
definition, defined precisely, and explained with examples with how the definition could be applied to real-life cases.

... a weakness in a product...

      Weakness: Security vulnerabilities involve inadvertent weaknesses; by-design weaknesses may sometimes occur in a product,
      but these aren't security vulnerabilities.

      Examples: The choice to implement a 40-bit cipher in a product would not constitute a security vulnerability, even though
      the protection it provides would be inadequate for some purposes. In contrast, an implementation error that inadvertently
      caused a 256-bit cipher to discard half the bits in the key would be a security vulnerability.

      Product: Security vulnerabilities are a result of a problem in a product. Problems that result from adhering to imperfect but
      widely accepted standards are not security vulnerabilities.

      Examples: A browser that, when connecting to an FTP site, conducts the session in plaintext would not be considered to have
      a security vulnerability, since the FTP specification calls for plaintext sessions. However, if the browser conducted SSL sessions
      in plaintext, it would constitute a security vulnerability since the SSL specification calls for encrypted sessions.

... that could allow an attacker to compromise the integrity...

      Integrity: Integrity refers to the trustworthiness of a resource. An attacker that exploits a weakness in a product to modify it
      silently and without authorization is compromising the integrity of that product.

      Examples: A weakness that allows an administrator to change the permissions on any file on a system would not be a
      security vulnerability because an administrator already has this capability. In contrast, if a weakness allowed an unprivileged
      user to do the same thing, it would constitute a security vulnerability.

...availability...

      Availability: Availability refers to the possibility to access a resource. An attacker that exploits a weakness in a product,
      denying appropriate user access to it, is compromising the availability of that product.

      Examples: A weakness that enables an attacker to cause a server to fail would constitute a security vulnerability, since the
      attacker would be able to regulate whether the server provided service or not. However, the fact that an attacker could send
      a huge number of legitimate requests to a server and monopolize its resources would not constitute a security vulnerability,
      as long as the server operator still could control the computer.

...confidentiality…
     Case 0:20-cv-60416-RS Document 1-18 Entered on FLSD Docket 02/26/2020 Page 4 of 4

      confidentiality: Confidentiality refers to limiting access to information on a resource to authorized people. An attacker that
      exploits a weakness in a product to access non-public information is compromising the confidentiality of that product.

      Examples: A weakness in a web site that enables a visitor to read a file that should not be read would constitute a security
      vulnerability. However, a weakness that revealed the physical location of a file would not constitute a vulnerability — although
      such a weakness could be useful for reconnaissance purposes, and could be used in conjunction with a bona fide vulnerability
      to compromise files, it would not by itself enable an attacker to compromise data, and thus it would not constitute a security
      vulnerability. (It's worth noting, however, that Microsoft, on occasion, has chosen to develop patches in such cases anyway).

As you can see, integrity, availability, and confidentiality are the three main goals for security. If one or more of these three
elements lacks, there is a security vulnerability. A single security vulnerability can compromise one or all these elements at the
same time. For instance, an information disclosure vulnerability would compromise the confidentiality of a product, while a remote
code execution vulnerability would compromise its integrity, availability, and confidentiality.


Definition in Practice

As you no doubt noticed, there's quite a bit of room for judgment in the definition. In addition to common sense and a desire to
protect our customers, we evaluate potential vulnerabilities by drawing on our years of practical security judgment, and a quick
scan of the listing of security bulletins shows that a fairly expansive interpretation of the definition is applied. If you think you may
have found a security vulnerability in a Microsoft product, please report it to the Microsoft Security Response Center for immediate
investigation. You will receive a response to let you know whether it meets the definition of a security vulnerability.




           Previous Version Docs • Blog • Contribute • Privacy & Cookies • Terms of Use • Site Feedback • Trademarks
